COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-368-
CV





IN RE WILLIAM C. TURNER	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

Relator, a pro se inmate, seeks mandamus relief against prison officials to obtain special medical and religious diet meals during lockdown.  A court of appeals’ authority to issue writs of mandamus is limited by section 22.221(b).  Section 22.221(b) provides that an appellate court may issue a writ of mandamus against:  1) a judge of a district or county court in the appellate court’s district; or 2) a district judge acting as a magistrate at a court of inquiry under chapter 52 of the code of criminal procedure.  
Tex. Gov’t Code Ann.
 § 22.221(b) (Vernon 2004).  A court of appeals has no authority to mandamus other individuals or entities.  Thus, this court has no authority to mandamus the prison officials who are allegedly not providing relator with special meals during lockdown. 

Additionally, an inmate’s remedy after exhaustion of all administrative remedies within the penal grievance system is in the trial court.  
Tex. Gov’t Code Ann
. § 501.008(d)(1) (Vernon 1998); 
Tex. Civ. Prac. & Rem. Code Ann.
 §§ 14.002, 14.005 (Vernon 2002); 
Wallace v. TDCJ, 
36 S.W.3d 607, 610-11 (Tex. App.—Houston [1st Dist.] 2000, pet. denied).  Accordingly, relator's petition for writ of mandamus is denied.

PER CURIAM



PANEL B
:  GARDNER, LIVINGSTON, and MCCOY, JJ.



DELIVERED:  December 9, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.